COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
JOHN M. STEVENSON,                                                No. 08-16-00017-CV
                                                §
                              Appellant,                             Appeal from the
                                                §
V.                                                             County Court at Law No. 1
                                                §
FRANKLIN GARDEN                                                  of Travis County, Texas
APARTMENTS,                                     §
                                                                (TC# C-1-CV-15-006636)
                               Appellee.        §

                                       JUDGMENT

       The Court has considered this cause on the joint motion to dismiss and release funds in

the court registry, and concludes the motion should be granted and the appeal should be

dismissed, in accordance with the opinion of this Court. We therefore dismiss the appeal and

order the District Court of Travis County to release to Franklin Garden Apartments the funds

paid into the registry of the court for the purpose of superseding the judgment. It is further

ordered that costs of this appeal are taxed against the party incurring same. This decision shall

be certified below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF JANUARY, 2017.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.